Case 1:21-cv-00255-PLM-RSK ECF No. 6, PageID.101 Filed 03/25/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

RICKY NELSON,

                      Petitioner,                    Case No. 1:21-cv-255

v.                                                   Honorable Paul L. Maloney

RANDEE REWERTS,

                      Respondent.
____________________________/

                               ORDER OF TRANSFER
                        TO SIXTH CIRCUIT COURT OF APPEALS

               This is a habeas corpus action filed by a state prisoner under 28 U.S.C. § 2254.

Petitioner Ricky Nelson is incarcerated with the Michigan Department of Corrections at the Carson

City Correctional Facility (DRF) in Carson City, Montcalm County, Michigan. This is not

Petitioner’s first habeas corpus action challenging his conviction. On December 16, 2016,

Petitioner filed a petition in this Court. Nelson v. Campbell, No. 1:16-cv-1455 (W.D. Mich.). The

petition was dismissed on March 26, 2018, because it was barred by the statute of limitations.

               Petitioner’s current petition is subject to the “second or successive” provision of

the Antiterrorism and Effective Death Penalty Act, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). 28

U.S.C. § 2244(b); see also Cress v. Palmer, 484 F.3d 844, 852 (6th Cir. 2007). A successive

petition raises grounds identical to those raised and rejected in a prior petition. Kuhlmann v.

Wilson, 477 U.S. 436, 444 n.6 (1986) (plurality) (citing Sanders v. United States, 373 U.S. 1,

15–17 (1963)); Lonberger v. Marshall, 808 F.2d 1169, 1173 (6th Cir. 1987). A second petition is

one which alleges new and different grounds for relief after a first petition was denied. McCleskey
Case 1:21-cv-00255-PLM-RSK ECF No. 6, PageID.102 Filed 03/25/21 Page 2 of 3




v. Zant, 499 U.S. 467, 470 (1991); see also Burger v. Zant, 984 F.2d 1129, 1132–33 (11th Cir.

1993) (distinguishing second petitions and successive petitions).

                 A prior dismissal with prejudice has a preclusive effect under § 2244, though a prior

dismissal without prejudice does not. See Stewart v. Martinez-Villareal, 523 U.S. 637, 643–46

(1998). Both dismissals on the merits and certain types of decisions reached before a merits

determination are dismissals with prejudice that have a preclusive effect. Carlson v. Pitcher, 137

F.3d 416, 419 (6th Cir. 1997) (citing Benton v. Washington, 106 F.3d 162, 164 (7th Cir. 1996)).

For example, a dismissal with prejudice based on procedural default is “on the merits” and, thus,

a subsequent habeas application would be second or successive. In re Cook, 215 F.3d 606, 608

(6th Cir. 2000). Similarly, a dismissal on the basis of the statute of limitations is a decision on the

merits, rendering a subsequent application second or successive. See Murray v. Greiner, 394 F.3d

78, 81 (2d Cir. 2005) (“We hold that dismissal of a § 2254 petition for failure to comply with the

one-year statute of limitations constitutes an adjudication on the merits that renders future petitions

under § 2254 challenging the same conviction ‘second or successive’ petitions under § 2244(b).”).

Petitioner’s previous habeas action was dismissed on the merits; thus, the instant petition is second

or successive.

                 Before a second or successive application may be filed in the district court, the

applicant must move in the court of appeals for an order authorizing the district court to consider

the application. 28 U.S.C. § 2244(b)(3)(A); see also Tyler v. Cain, 533 U.S. 656, 661 n.3 (2001)

(circuit court may authorize the petition upon a prima facie showing that the claim satisfies

§ 2244(b)(2); to survive dismissal in the district court, the application must actually show the

statutory standard). Petitioner did not seek the approval of the Sixth Circuit Court of Appeals

before filing this petition. The appropriate disposition is a transfer of the case to the Sixth Circuit



                                                   2
 Case 1:21-cv-00255-PLM-RSK ECF No. 6, PageID.103 Filed 03/25/21 Page 3 of 3




Court of Appeals pursuant to 28 U.S.C. § 1631. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

Accordingly,

               IT IS ORDERED that this application for habeas relief is transferred to the Sixth

Circuit Court of Appeals pursuant to 28 U.S.C. § 1631.



Dated:   March 25, 2021                            /s/ Ray Kent
                                                    Ray Kent
                                                    United States Magistrate Judge




                                               3
